DETAILED ACTION
This action is in response to the RCE filed on 03/13/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/13/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 03/13/2022 has been entered. Claims  1, 5 – 9, 1, 15 – 19, 21 and 23 have been amended. Claim 24 has been canceled. No claims have been added. Claims 1 – 23 are still pending in this application with claims 1, 11 and 21 being independent.
The amendments to the specification and claims filed on 03/12/2022 overcome the 35 U.S.C. 112(b) rejection made in the prior office action. Therefore, this rejection has been withdrawn.

Claim Objections
Claim 21 is objected to because of the following informalities: claim 21 recites “wherein that voice trigger detected that is configured to search for a voice trigger in the first group of input audio signals.” This limitation appears to be an incomplete (fragment) thought.  Appropriate correction is required.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in view of applicant’s arguments and an updated search failing to uncover prior art which teaches or suggests in reasonable combination the following limitation: wherein searching for the voice trigger, the determining of the linear gain factor and the applying of the linear gain factor are executed without introducing non-linear distortions to the second group of buffered audio signals.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites that the dynamic range is a time-domain property of the first group of buffered audio signals. However, the specification fails to describe the dynamic range as being a time-domain property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Urata (US 2012/0123769) and further in view of Zong et al. (US 2011/0150242) (“Zong”).
For claims 1 and 11, Page discloses a method and non-transitory  computer readable medium that stores the instructions for the method for speech pre-processing (Abstract; [0091]), the method comprises: receiving, by a mobile device  ([0029] [0030]), multiple input audio signals that comprise a first group of input audio signals (speech signals comprising trigger phrase data, Fig.7; [0034] [0078]) and a second group of input audio signals (speech signals comprising command words, Fig.7; [0034] [0078]), the second group of audio signals follow the first group of input audio signal (the axis labelled Bin shows the data input from themicro0hone 18, wherein TP1 and TP2  are the trigger data sections and CP1-CP3 are the command word data sections, Fig.7; [0078]); buffering the multiple input audio signals to provide a first group of buffered audio signals and a second group of buffered audio signals (the data Bin derived from the signal from the microphone 18 is written to a circular buffer at a location determined by a write pointer W, [0034] [0077] [0078] [0084]); searching for a voice trigger in the first group of input audio signals (the trigger detection block and partial trigger detection block monitors the received data and determines wherein the data represents a spoken trigger phrase or a predetermined selected part of the spoken trigger phrase, [0037] [0038] [0040 – 0042] [0048] 
	However, Pechanec discloses a method for the purpose of receiving a voice command (Abstract), wherein the voice command is received by a smart assistant implemented on a mobile device ([0009 – 0011]).

	 Moreover, Zong discloses a method for performing adaptive loudness levelling for audio signals (Abstract), wherein a loudness of an audio signal is estimated in the time domain ([0012] [0047 – 0050]), and a gain applied to an audio signal to generate an output signal with a target loudness level is  linear ([0012] [0082] [0083] [0096 – 0098]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Page’s teachings with Pechanec’s teachings input audio signals are further received by a voice interactive intelligent personal assistant (smart assistant) implemented on the mobile device for the purpose increasing user satisfaction by enabling the mobile device to act on behalf of the user to perform certain tasks or services related to the user (Pechanec, [0002]).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Page and Pechanec in the same way that Urata’s and Zong’s inventions have been improved to achieve the following predictable results of the following being one of the multiple speech enhancement functions performed (Page, [0044]) for the purpose of increasing the intelligibility of speech (Page, [0044]) 

	For claims 2 and 12, Page further discloses verifying that the output audio signals  (Page, Sout, Fig.2 and Fig.6; [0046] [0076]) represent the voice trigger (Page, The control block recognized at time Tas that is has not received the TPD signal from the trigger detection block within a predetermined time after receiving the TPDP signal, wherein the TPD signal is sent from the trigger detection block which determines whether the signal comprises the spoken trigger phrase… at Tas Sout comprises speech that is speech but not representative of either portion of the trigger phrase, [0040] [0048 – 0051] [0053] [0068 – 0071]); and stopping the applying of the speech recognition process when verifying fails (Page, the control block responds to this by sending a sleep command to the application processor which then deactivates, wherein the application processor performs speech recognition, [0035] [0071]).

For claims 3 and 13, Page further discloses verifying that the output audio signals  (Page, Sout, Fig.2 and Fig.6; [0046] [0076]) represent the voice trigger (Page, The control block recognized at time Tas that is has not received the TPD signal from the trigger detection block within a predetermined time after receiving the TPDP signal, wherein the TPD signal is sent 
For claims 4 and 14, Page further discloses wherein the buffering is for a duration that substantially equals a time gap between a start of the voice trigger and completion of the searching for a voice trigger (Page, the buffer delays the output of the command word data until after the trigger phrase has been detected by the trigger detection block 38, wherein completion of the searching for the voice trigger comprises times related to the application processor being awaken and filly awake, [0078 – 0080] [0083] [0085]). 
	For claims 5 and 15, Page, Urata and Zong further disclose wherein the time domain property of the first group of buffered audio signals (Page, the data Bin derived from the signal from the microphone 18 is written to a circular buffer at a location determined by a write pointer W, [0034] [0077] [0078] [0084]) (Urata, loudness level of buffered audio signal, wherein the buffered audio signal is not voice, [0035] [0037 - 0040]) (Zong, [0012] [0047 – 0050]) equals the time domain property of the audio output signals (Page, Sout, [0043 – 0046] [0081]) (Urata, loudness level of the audio output signal is the same as the buffered audio signal when the buffered audio signal is not voice since no gain is applied, [0035] [0037 - 0039] [0058] [0059]) (Zong, [0012] [0047 – 0050]).

For claims 7 and 17, the combination of Page, Urata and Zong further disclose wherein the time domain property of the first group of buffered audio signals is a maximal intensity of the first group of buffered audio signals (Page, the data Bin derived from the signal from the microphone 18 is written to a circular buffer at a location determined by a write pointer W, [0034] [0077] [0078] [0084]) (Urata, [0062] [0063]) (Zong, [0012] [0047 – 0050]).
For claims 8 and 18, the combination of Page, Urata and Zong further disclose wherein the time domain property of the first group of buffered audio signals is an average intensity of the first group of buffered audio signals (Page, the data Bin derived from the signal from the microphone 18 is written to a circular buffer at a location determined by a write pointer W, [0034] [0077] [0078] [0084]) (Urata, loudness level is averaged over frames, [0035] [0037 - 0040]) (Zong, [0012] [0047 – 0050]).
For claims 9 and 19, the combination of Page, Urata and Zong further disclose wherein the time domain property of the first group of buffered audio signals is an intensity variation of 

	For claims 10 and 20, Page, Urata and Zong further disclose wherein when failing to find the voice trigger then preventing from executing the (i) determining of the linear gain factor, (ii) applying the linear gain factor, and (ii) applying the speech recognition process (Page, TPDP  is never received at the control block from the partial trigger detection block since the first portion of the trigger phrase is not present. Therefore, the speech enhancement block and application processors which perform speech enhancement and recognition are not activated, [0040 – 0042] [0048 – 0050]) (Urata, [0035] [0037 – 0042]) (Zong, [0012] [0047 – 0050] [0082] [0083] [0096 – 0098]).

For claim 21, Page discloses mobile device (Abstract) comprising a buffer (Fig.6, 46; [0077]), a voice trigger detector (TP Det and Part-TP Det, Fig.6, 38 and 39; [0077]), a speech enhancement unit, Fig.6, 42) and a speech recognition unit (Fig.6, 32); wherein the buffer is configured to: (i) receive multiple input audio signals that comprise a first group of input audio signals (speech signals comprising trigger phrase data, Fig.7; [0034] [0078]) and a second group of input audio signals (speech signals comprising command words, Fig.7; [0034] [0078]), the second group of audio signals follow the first group of input audio signal (the axis labelled Bin shows the data input from themicro0hone 18, wherein TP1 and TP2  are the trigger data sections and CP1-CP3 are the command word data sections, Fig.7; [0078]) and to (ii) buffer the multiple 
	However, Pechanec discloses a method for the purpose of receiving a voice command (Abstract), wherein the voice command is received by a smart assistant implemented on a mobile device ([0009 – 0011]).
	Additionally, Urata discloses a gain control apparatus and gain control method (Abstract), wherein a gain factor (gain amount, [0060]) is determined based relationship between a value of a property (loudness level of an acoustic signal [0035] [0040]) of a buffered audio signal ([0037 -0039]) and a desired value of a property (target loudness level) of an audio output signals level (the voice amplification unit calculates a gain amount to be actually reflected in accordance with the calculated difference between a loudness level of an input audio signal and a predetermined target level of voice, [0040 – 0042] [0060]), wherein an audio output signal is generated by applying the gain factor to the buffered audio signal ([0042]).
	 Moreover, Zong discloses a method for performing adaptive loudness levelling for audio signals (Abstract), wherein a loudness of an audio signal is estimated in the time domain ([0012] [0047 – 0050]), and a gain applied to an audio signal to generate an output signal with a target loudness level is  linear ([0012] [0082] [0083] [0096 – 0098]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Page’s teachings with Pechanec’s teachings input audio signals are further received by a voice interactive intelligent personal assistant (smart assistant) 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Page and Pechanec in the same way that Urata’s and Zong’s inventions have been improved to achieve the following predictable results of the following being one of the multiple speech enhancement functions performed (Page, [0044]) for the purpose of increasing the intelligibility of speech (Page, [0044]) (Urata, [0002]): determining a linear gain factor to be applied on buffered audio signals including the second group of buffered audio signals, wherein the determining is based on a relationship between a value of a time-domain property of buffered audio signals including the first group of buffered audio signals and a desired value of a  time-domain property of audio output signals, wherein the audio output signals are generated by applying the linear gain factor on the buffered audio signals including the second group of buffered audio signals; and the speech enhancement further comprises applying the linear gain factor on the buffered audio signals including the second group of buffered audio signals to provide the output audio signals.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2016/0379635) in view of Pechanec et al. (US 2018/0033424) (“Pechanec”), and further in view Urata (US 2012/0123769) and further in view of Zong et al. (US 2011/0150242) (“Zong”), and further in view of Mortazavi et al. (US 2016/0314805) (“Mortazavi”), and further in view of Christoph (US 2020/0227065).
For claim 22, the combination of Page, Pechanec, Urata and Zong fails to teach wherein the time domain property of the first group of buffered audio signals is a dynamic range of the 
However, Mortazavi discloses a method for improving the dynamic range of a voice activated system (Abstract), wherein gain is selected according to dynamic range characteristics of the signals (SNR comprising ratio of highest signal level to noise floor) comprising a voice trigger ([0035] [0036] [0039]) and desired dynamic range characteristics of output signals to perform command processing ([0037] [0047]) ([0010] [00375— 0040] [0044] [0047 — 0050] [0056]).
Additionally, Christoph discloses a speech leveling system and method to generate an output signal by applying a frequency-independent controllable gain to an input signal (Abstract), wherein a SNR is evaluated in the time domain ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Page, Pechanec, Urata and Zong in the same way that Mortazavi’s and Christoph’s inventions have been improved to achieve the following predictable results for the purpose of reducing resource consumption in performing speech processing (Mortazavi, [0002 – 0005]): selecting a gain based on the relationship between the time domain dynamic range property of  a first group of buffered audio signals comprising a voice trigger and a time domain dynamic range property of audio output signals comprising a voice command.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 22 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SONIA L GAY/Primary Examiner, Art Unit 2657